Case: 21-60839     Document: 00516532887         Page: 1     Date Filed: 11/03/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                            United States Court of Appeals
                                                                     Fifth Circuit
                                  No. 21-60839
                                                                   FILED
                                Summary Calendar            November 3, 2022
                                                               Lyle W. Cayce
   Bernard Anoumbissi,                                              Clerk


                                                                            Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                         Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A213 455 940


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Bernard Anoumbissi, a native and citizen of Cameroon, petitions for
   review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   from an order of an Immigration Judge (IJ) finding him not credible and
   denying his application for asylum, withholding of removal, and relief under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60839        Document: 00516532887             Page: 2   Date Filed: 11/03/2022




                                         No. 21-60839


   the Convention Against Torture (CAT).                The BIA agreed with the IJ:
   Anoumbissi’s testimony was not credible; and he failed to present sufficient
   corroborating evidence to support his claims. He challenges the adverse
   credibility determination and maintains he presented sufficient evidence
   showing his eligibility for relief.
          To the extent Anoumbissi contends inconsistencies in his testimony
   are due to language barriers, these claims are unexhausted because they were
   not presented to the BIA. Therefore, our court lacks jurisdiction to consider
   them. E.g., Martinez-Guevara v. Garland, 27 F.4th 353, 360 (5th Cir. 2022);
   8 U.S.C. § 1252(d)(1).
          The BIA’s factual findings are reviewed for substantial evidence; its
   conclusions of law, de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th
   Cir. 2001). The substantial-evidence standard applies to factual
   determinations that an alien is ineligible for asylum, withholding of removal,
   and CAT protection. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Under this standard, our court will reverse the BIA’s decision only when
   “the evidence compels a contrary conclusion”. Carbajal-Gonzalez v. INS,
   78 F.3d 194, 197 (5th Cir. 1996). “In other words, the alien must show that
   the evidence was so compelling that no reasonable factfinder could conclude
   against it.” Id.
          The IJ’s ruling is reviewed only to the extent it affected the BIA’s
   decision. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). In determining
   credibility, the IJ “may rely on any inconsistency or omission”. Singh v.
   Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (citations omitted); 8 U.S.C.
   § 1158(b)(1)(B)(iii). If the IJ determines the “totality of the circumstances”
   requires an adverse credibility finding, our court will defer to that finding so
   long as it is “supported by specific and cogent reasons”. Singh, 880 F.3d at
   225 (citations omitted).




                                              2
Case: 21-60839      Document: 00516532887          Page: 3   Date Filed: 11/03/2022




                                    No. 21-60839


          The BIA and IJ found: numerous inconsistencies, as noted in part
   above, between Anoumbissi’s testimony and other record evidence;
   significant omissions in affidavits he submitted; and several aspects of his
   testimony implausible. As a result, the adverse credibility determination was
   “supported by specific and cogent reasons”. Id. He fails to show the
   evidence compels a contrary conclusion. Wang v. Holder, 569 F.3d 531, 538
   (5th Cir. 2009) (IJ’s adverse credibility decisions upheld unless no reasonable
   fact finder could reach such result).
          As the adverse credibility finding was proper, the evidence does not
   compel a finding he was eligible for asylum, withholding of removal, or CAT
   relief. E.g., Avelar-Oliva v. Barr, 954 F.3d 757, 763–70 (5th Cir. 2020) (where
   petitioner’s testimony is incredible, failure to provide sufficient
   corroborating evidence may be “fatal to an alien’s application for relief”);
   Efe v. Ashcroft, 293 F.3d 899, 907–08 (5th Cir. 2002) (CAT relief requires
   applicant show “it is more likely than not” he would be tortured).
          DISMISSED in part; DENIED in part.




                                           3